Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 3, 2002, which granted defendant’s motion, pursuant to CPLR 3211 (a), to dismiss the complaint, unanimously affirmed, without costs.
To the extent plaintiff’s claims are dependent upon the alleged invalidity of the assignment, an allegation conclusively rejected (see Federal Natl. Mtge. Assn. v Youkelsone, 303 AD2d 546 [2003]), or were otherwise asserted and necessarily decided in consequence of plaintiff’s motion practice in the Kings County foreclosure action, they are barred by the principles of collateral estoppel (see Matter of Hofmann, 287 AD2d 119, 123-124 [2001]). Moreover, the complaint, even when viewed in the light most favorable to plaintiff (see Four Seasons Hotels v Vinnik, 127 AD2d 310, 318 [1987]), states no cognizable claim for relief. Concur — Saxe, J.P., Rosenberger, Friedman and Marlow, JJ.